Exhibit 10.2

      EXECUTION COPY   Contract #1-26652287-3

AMENDMENT NUMBER 3
TO
YAHOO! PUBLISHER NETWORK AGREEMENT #1-26652287
     This Amendment #3 to the Yahoo! Publisher Network Agreement #1-26652287
(“Amendment #3”) is entered into as of the latter date of either Yahoo! or
Publisher’s signature below (“Amendment #3 Effective Date”) and is made by and
among Local.com Corporation (“Publisher”) and Yahoo! Inc. (“Yahoo!”), and
modifies the Yahoo! Publisher Network Agreement #1-26652287 by and among the
same parties effective as of August 25, 2010, as amended (the “Agreement”).
     In consideration of mutual covenants and for such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, Publisher and Yahoo! hereby agree as follows:

1.   Part E of the “Deployment of Services on Publisher’s Offerings” section on
page one (1) of the Service Order to the Agreement is hereby deleted and
replaced with the following (additions shown in italics):

  E.   Applications

  1.   Link = Search Box; Results = Paid Search Results; Publisher’s Offering =
the following Applications: (a) the SmartLinks plug-in application and
(b) Mobile Applications (as defined in the Software Attachment).

  2.   Section 1 (Definitions) of Attachment F (Software Attachment) is hereby
amended as follows:

  a.   The definition of “Application” in Section 1(a) is hereby deleted and
replaced with the following (additions shown in italics):

  (a)   Applications: Publisher’s or a Yahoo! approved Affiliate’s software
application(s) shown in the SO or described elsewhere in the Agreement.
Applications also include Mobile Applications that are approved in writing by
Yahoo!.

  b.   The following new definition is hereby added as Section 1(f):

  (f)   Mobile Applications: Software applications that are made available to
users for downloading and use on mobile devices and that are approved in writing
by Yahoo!.

3.   The Agreement is amended to add the mockups attached to this Amendment #3.
  4.   Miscellaneous.

  (a)   Except as expressly set forth herein, the terms and conditions of the
Agreement are unmodified and remain in full force and effect.     (b)   The
Agreement is amended to provide that references in the Agreement to “this
Agreement” or “the Agreement” (including indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) shall be deemed references to the
Agreement as amended hereby. All capitalized defined terms used but not defined
herein shall have the same meaning as set forth in the Agreement.

Yahoo ! Confidential

1



--------------------------------------------------------------------------------



 



      EXECUTION COPY   Contract #1-26652287-3

  (c)   This Amendment #3 may be executed in one or more counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same instrument. An electronically
transmitted signature via pdf or facsimile shall be deemed the equivalent to an
original ink signature.     (d)   In the event of a conflict between any of the
terms and conditions of the Agreement and any of the terms and conditions of
this Amendment #3, the terms and conditions of this Amendment #3 shall control.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment #3 as of the Amendment #3 Effective Date.

                      LOCAL.COM CORPORATION       YAHOO! INC.    
 
                   
By:
  /s/ Rick Szatkowski
 
Name: Rick Szatkowski       By:   /s/ David Sullivan
 
Name: David Sullivan    
 
  Title: Sr. VP and GM, Network Properties           Title: Vice President    
 
  Date: May 6, 2011           Date: May 6, 2011    

Yahoo ! Confidential

2